                 Case 1:19-cv-00327-JLT Document 52 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   JESUS VASQUEZ, by and through his                      Case No.: 1:19-cv-00327 JLT
     Guardian Ad Litem, Christina Garcia,
12                                                          ORDER AFTER NOTICE OF
                    Plaintiff,                              SETTLEMENT
13
            vs.                                             (Doc. 48)
14
     RICHLAND SCHOOL DISTRICT, et al.,
15
                    Defendants.
16

17          The parties have finalized terms of a settlement, and the plaintiff has filed a motion for
18   approval of the minor’s compromise (Doc. 50). The parties intend to seek a dismissal of the action
19   soon after the motion is approved, if it is. Id. Thus, the Court ORDERS:
20          1.      The stipulated request for dismissal of the action SHALL be filed within 21 days of the
21   order granting the petition for the minor’s compromise, assuming that the motion is granted. If it is

22   not granted, the Court will set a status conference.

23

24   IT IS SO ORDERED.

25      Dated:      December 2, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
